Citation Nr: 0737859	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-00 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
January 28, 2003, rating decision in that it failed to assign 
a 30 percent rating for right arm shrapnel scars with 
retained foreign bodies in Muscle Group (MG) V, effective 
from July 14, 1967.

2.  Entitlement to retroactive additional compensation for 
dependent children.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1965 to July 1967.  He was awarded a Purple Heart 
Medal for being wounded in action.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision and a January 2005 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In August 2007, a Travel Board hearing 
was held before the undersigned; a transcript of this hearing 
is of record.  At the time of the hearing, the veteran 
submitted additional evidence that has not been reviewed by 
the RO.  However, he waived RO consideration of the 
additional evidence (see August 2007 statement from the 
veteran), permitting the Board to consider such records in 
the first instance.  See 38 C.F.R. § 20.1304(c) (effective 
October 4, 2004).  Hence, the claims will be considered on 
the current record.

Notably, an unappealed rating decision in January 1968 
granted service connection for right arm shrapnel scars and 
assigned an initial noncompensable rating.  The January 2003 
rating decision, in essence, found CUE in the 1968 rating 
decision, and assigned a 10 percent rating, effective from 
July 14, 1967.  Consequently, the January 2003 rating 
decision replaced the January 1968 rating decision, and there 
is no prior (i.e., to January 2003) final rating decision in 
the matter of the rating for the right arm shrapnel wound.   


FINDINGS OF FACT

1.  It is not shown that the correct facts as they were known 
at the time of the January 28, 2003, rating decision which 
granted a 10 percent rating for shrapnel scars of the right 
arm with retained foreign bodies in MG V were not considered 
or that statutory or regulatory provisions extant at that 
time were incorrectly applied.

2.  Prior to April [redacted], 2001; combined rating for the 
veteran's service-connected disabilities was 20 percent; 
effective April [redacted], 2001, the combined rating for his 
service-connected disabilities is 80 percent.

3.  On April [redacted], 2001, the veteran's two children were 32 and 
29 years old.


CONCLUSIONS OF LAW

1.  There was no CUE in the January 28, 2003, rating 
decision's award (effective from July 14, 1967) of a 10 
percent rating for the veteran's right arm shrapnel scars 
with retained foreign bodies in MG V.  38 C.F.R. § 3.105 
(2006).

2.  The veteran is not entitled to retroactive additional 
compensation for dependent children.  38 U.S.C.A. §§ 101(4), 
1115 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.4(b)(2), 
3.57(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it does not apply to 
CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United States Court of Appeals for Veterans Claims held 
that "there is nothing in the text or the legislative history 
of VCAA to indicate that VA's duties to assist and notify are 
now, for the first time, applicable to CUE motions."  A claim 
of CUE it is not by itself a claim for benefits.  Thus, CUE 
is fundamentally different from any other kind of action in 
the VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE claims.  See also 38 
C.F.R. § 20.1411(c), (d).

Regarding the veteran's claim for retroactive additional 
compensation for dependent children, because no reasonable 
possibility exists that further notice or assistance would 
aid in substantiating this claim, any deficiencies of VCAA 
notice or assistance are rendered moot.  See 38 U.S.C.A. § 
5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).   The veteran has 
been notified of the controlling law and regulations, and of 
the basis for the denial of his claim (See January 2005 
decision and April 2006 statement of the case).  He has had 
ample opportunity to respond.

CUE

The veteran served on active duty from September 1965 to July 
1967.  His service medical records show that he sustained 
multiple shrapnel wounds, including one to his right upper 
arm in March 1967.  The wound was open, with no artery or 
nerve involvement.  

A September 1967 VA examination report notes the veteran's 
history of shrapnel injury in March 1967.  He indicated that 
none of his scars bothered him.  The veteran reported that a 
month earlier he had returned to his pre-service job as a 
sub-foreman in a railroad yard; he had not lost any time from 
work because of his injuries.  On examination, the veteran 
stripped to the waist without difficulty or discomfort.  He 
stood with erect shoulders.  Examination revealed a well-
healed shell fragment wound and debridement scar on the 
lateral aspect middle third of the right arm.  It measured 
2.5 inches by .5 inches at its widest.  The scar was healed, 
nonadherent, nonfibrotic, and nonsymptomatic with no loss of 
tissue, muscle substance, or underlying structures.  The 
right arm had normal motion with no restrictions.  Shoulder 
strength was good and equal and grip was equal in both hands.  
No muscular atrophy, weakness, or gross musculoskeletal 
disproportions were manifest.  X-rays revealed retained 
metallic foreign bodies.  The examiner opined that the 
veteran's right arm wound was healed and nonsymptomatic.

By rating decision dated January 8, 1968, the RO granted 
service connection for shrapnel scars of the right arm with 
retained foreign bodies in MG V.  A noncompensable rating was 
assigned under Code 7805, effective July 1967.  The veteran 
did not appeal this decision and it became final.

In 2002, the veteran submitted a claim for increased  rating 
for his service-connected shrapnel scars of the right arm 
with retained foreign bodies in MG V.  

A December 2002 VA examination report notes the veteran's 
complaints of muscle aching in the right deltoid area, 
provoked by lifting over 50 pounds.  At other times, he is 
asymptomatic regarding limitation of motion or strength.  
Examination revealed a well-healed scar on the deltoid area 
of the right arm.  There was no scar pain, adherence, 
ulceration, depression, elevation, inflammation, 
discoloration, or underlying soft tissue damage.  There was 
no limitation of motion associated with the scar.  

In a January 28, 2003 rating decision, the RO, in essence, 
found that the January 1968 rating decision had not properly 
considered 38 C.F.R. §§ 4.56, 4.73 criteria in rating the 
right arm shrapnel wound residuals, and granted a 10 percent 
rating (under 38 C.F.R. § 4.73, Code 5305) for the right arm 
shrapnel injury (with retained foreign bodies in MG V), 
effective in July 1967.  Consequently, the January 2003 
rating decision replaced the January 1968 rating decision.  
The veteran did not appeal the January 2003 rating decision 
and it became final.

An unappealed rating decision is final based on the evidence 
of record and may not be revised based on such record unless 
it is shown that the decision involved CUE.  38 U.S.C.A. § 
7105.  Where CUE is found in a prior RO decision, the prior 
decision will be reversed or revised.  For the purposes of 
authorizing benefits, reversal or revision of the prior 
decision on the grounds of CUE has the same effect as if the 
correct decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).
CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications 
improperly weighed or evaluated the evidence can never rise 
to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993).  A finding of CUE requires that 
error, otherwise prejudicial, must be undebatable.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  In every instance where the rating schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Under Code 7805, scars other than poorly nourished or tender 
and painful superficial scars were to be rated on the 
limitation of function of the part affected.  See 38 C.F.R. 
§ 4.118, Code 7805 (1967-2002).  Under Code 5206, for 
limitation of flexion of the major forearm, a 20 percent 
rating is warranted for flexion limited to 90 degrees.  A 30 
percent rating requires flexion limited to 70 degrees.  A 40 
percent rating requires flexion limited to 55 degrees, and a 
maximum 50 percent rating requires flexion limited to 45 
degrees.  Under Code 5207, for limitation of extension of the 
major forearm, a 20 percent evaluation is assigned when there 
is limitation of extension to 75 degrees.  A 30 percent 
rating requires extension limited to 90 degrees.  A 40 
percent rating requires extension limited to 100 degrees, and 
a maximum 50 percent rating requires extension limited to 110 
degrees.  38 C.F.R. § 4.71a.

The evidence of record in 2003 included the veteran's service 
medical records and VA examination reports dated in 1967 and 
2002.  This evidence shows no limitation of function 
associated with the veteran's service-connected right arm 
disability.  There was no limitation of motion, loss of 
muscle strength, or loss of strength noted on examination.  
Consequently, the  RO did not err in not assigning a 30 
percent rating under Code 7805.

38 C.F.R. § 4.73, Code 5305, for injury to Muscle Group V 
(flexor muscles of the elbow, including the biceps, 
brachialis, and brachioradialis) encompasses functions 
including elbow supination (long head of biceps as stabilizer 
of the shoulder joint), and elbow flexion.  Where the muscle 
injury affects a dominant extremity, Code 5303 provides for a 
noncompensable (0 percent) rating for "slight" injury; a 10 
percent rating for "moderate" injury; a 30 percent rating for 
"moderately severe" injury; and a (maximum) 40 percent rating 
for "severe" injury.  See 38 C.F.R. § 4.73, Code 5305 (1967-
2002).   

In accordance with the provisions of 38 C.F.R. § 4.54, 
disabilities due to residuals of muscle injuries were to be 
evaluated on the bases laid down in §§ 4.55 and 4.56 and on 
the type of disability pictures appended to the ratings 
listed.  The type of disability picture is based on the 
cardinal symptoms of muscle disability (weakness, fatigue-
pain, uncertainty of movement) and on the objective  evidence 
of muscle damage and the cardinal signs of muscle disability 
(loss of power, lowered threshold of fatigue and impairment 
of coordination). 

38 C.F.R. § 4.56 provided under Subsection (a) that slight 
(insignificant) disability of muscles contemplates simple 
wound of muscle without debridement, infection or effects of 
laceration.  The history and complaint contemplate service 
department record of wound of slight severity or relatively 
brief treatment and return to duty.  Healing with good 
functional results is noted.  No consistent complaint of 
cardinal symptoms of muscle injury or painful residuals is 
present.  Objective findings are minimum scars; slight, if 
any, evidence of fascial defect or of atrophy or of an 
impaired tonus and no significant impairment of function and 
no retained metallic fragments. 

Under § 4.56(b), moderate disability of muscles contemplated 
a through and through or deep penetrating wounds of 
relatively short track by a single bullet or small shell or 
shrapnel fragment and, as such, are to be considered as of at 
least moderate degree.  There is absence of explosive effect 
of high velocity missile and of residuals of debridement or 
prolonged infection, the history and complaint contemplates 
service department records or other significant evidence of 
hospitalization in service for treatment of the wound.  The 
record in the file is one of consistent complaint on record, 
from first examination forward, of one or more of the 
cardinal symptoms of muscle wounds, particularly fatigue and 
fatigue-pain after use, affecting the particular functions 
controlled by injured muscles.  Objective findings 
contemplate entrance and (if  present) exit scars, linear or 
relatively small and so situated as to indicate relatively 
short track of missile through muscle tissue; signs of muscle 
loss of deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue in 
comparative tests. 

Under § 4.56(c), moderately severe injury of muscle was a 
through-and-through or deep penetrating wound by high 
velocity missile or small size or large missile of low 
velocity, with debridement or prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  The 
history and complaint contemplate service department records 
or other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of wound of severe 
grade.  Record and file are consistent with complaint of 
cardinal symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up with work  
requirements is to be considered, if present.  The objective 
findings include entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  There are 
indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with sound side. 

Under § 4.56(d) severe muscle injury contemplated a through-
and-through or deep penetrating wound to high velocity 
missile, or large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or shattering bone 
with extensive debridement or prolonged infection and 
sloughing of soft parts, intermuscular binding and 
cicatrization.  The history and complaint are as under 
moderately severe in aggravated form.  Objective findings 
contemplate extensive ragged, depressed, and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in track of missile.  X-ray may show minute, multiple  
shattered foreign bodies indicating spread of intermuscular 
trauma and explosive effect of missile.  Palpation shows 
moderate or extensive loss of deep fascia or of muscle 
substance; soft or flabby muscles in wound area.  Muscles do 
not swell and harden normally in contraction.  Tests of 
strength or endurance compared with sound side or of 
coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present, but diminished excitability to 
faradic current compared with sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone without true skin covering in an area where bone is 
normally included in the track of the missile, particularly 
of the trapezius and serratus in shoulder girdle (traumatic 
muscular dystrophy), and induration and atrophy of an entire 
muscle following simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe group if 
there is sufficient evidence of severe disability. 

The evidence of record in 2003, the veteran's service medical 
records and VA examination reports dated in 1967 and 2002 
shows no more than moderate MG V injury.  The evidence did 
not show prolonged hospitalization in service, evidence of 
unemployability because of inability to keep up with work 
requirements, large entrance or exit scars, moderate loss of 
deep fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared with sound 
side.  Consequently, the  RO did not err in not assigning a 
30 percent rating under Code 5305.

The veteran's assertion of CUE is largely a disagreement with 
how the facts were weighed or evaluated.  The veteran and his 
representative maintain that under the applicable 
regulations, he should have been awarded a 30 percent 
evaluation for shrapnel scars of the right arm with retained 
foreign bodies in MG V.  As stated above, disagreement as to 
how  the facts were weighed or evaluated is not CUE.  See 
Damrel, 6 Vet. App. 242.

In conclusion, it is not shown that any critical facts were 
not considered or that controlling statutory and regulatory  
provisions were incorrectly applied in the January 2003 
rating decision.  The veteran's assertion of CUE in that 
decision lacks legal merit and must be denied on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additional Compensation for Dependent Children on a 
Retroactive Basis

The veteran contends that he is entitled to retroactive 
additional compensation for his two children.  Birth 
certificates he submitted show that KMJ was born in March 
1969 and TMJ was born in September 1971.

Under VA laws and regulations, additional compensation may be 
payable for a spouse, child and/or dependent parent where a 
veteran is entitled to compensation based on disability 
evaluated as 30 percent or more disabling.  38 U.S.C.A. § 
1115 (West 2002); 38§ C.F.R. § 3.4(b)(2) (effective October 
1, 1978).  (Prior to October 1978, a 50 percent rating was 
required for the additional compensation for dependents.)

The term "child" means a person who is unmarried and is under 
the age of 18 years; before attaining the age of 18 years, 
became permanently incapable of self-support; or after 
attaining the age of 18 years and until completion of 
education or training, but not after attaining the age of 23 
years, is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 
3.57(a).

In this case, prior to April [redacted], 2001, service connection was 
in effect for shrapnel scars of the right arm with retained 
foreign bodies in MG V (rated 10 percent); shrapnel scars of 
the right anterior chest with retained foreign bodies in MG 
XXI (rated 10 percent); and a corneal scar of the right eye 
(rated 0 percent).  The combined rating for the service 
connected disabilities was 20 percent.

Effective April [redacted], 2001, the veteran was awarded service 
connection for post-traumatic stress disorder, rated 70 
percent.  Effective April [redacted], 2001, the veteran's combined 
disability rating is 80 percent.

Because the veteran's combined rating for service connected 
disabilities was less than 30 percent prior to April [redacted], 
2001, he is not legally entitled to additional compensation 
for any dependents, including his children, prior to that 
date.  38 U.S.C.A. § 1115.

Effective April [redacted], 2001, the veteran's combined service-
connected disability evaluation is 80 percent.  Therefore, he 
is entitled to additional compensation for qualifying 
dependents as of that date.  38 U.S.C.A. § 1115.  However, 
his qualifying dependents do not include his children, who 
were 32 and 29 years old on April [redacted], 2001.  38 U.S.C.A. § 
101(4); 38 C.F.R. § 3.57(a).

Accordingly, there is no legal basis for awarding retroactive 
additional compensation for dependent children.  As the law 
and not the evidence is dispositive on this issue, it must be 
denied because of lack of legal merit.  38 C.F.R. § 
3.4(b)(2); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish CUE in a January 28, 2003, rating 
decision in that it failed to assign a 30 percent rating for 
the veteran's service-connected shrapnel scars of the right 
arm with retained foreign bodies in MG V is denied.

Retroactive additional compensation for dependent children is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


